EXHIBIT 10.6


EXECUTION COPY – TWO-YEAR
 
 
AGREEMENT


between


Haverty Furniture Companies, Inc.


a Maryland corporation,


and


         Name         




As of


December 9, 2011

 
 

--------------------------------------------------------------------------------

 
 
 

TABLE OF CONTENTS






1.
Defined Terms 
1



2.
Term of Agreement 
1



3.
Company's Covenants Summarized 
2



4.
The Executive's Covenants 
2



5.
Compensation Other Than Severance Payments 
2



6.
Severance Payments 
3



7.
Termination Procedures and Compensation During Dispute 
10



8.
No Mitigation 
12



9.
Successors; Binding Agreement 
12



10.
Notices 
13



11.
Miscellaneous 
13



12.
Counterparts 
15



13.
Settlement of Disputes; Arbitration 
15



14.
Definitions 
16




- i -
 
 
 

--------------------------------------------------------------------------------

 

AGREEMENT


 
THIS AGREEMENT dated as of December 9, 2011 is made by and between Haverty
Furniture Companies, Inc., a Maryland corporation (the "Company"), and
                                (the "Executive").
 
WHEREAS the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel;
and
 
WHEREAS the Board of Directors of the Company (the "Board") recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the last Section hereof) exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
 
WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
 
1.           Defined Terms.  The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.
 
2.           Term of Agreement.  This Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2011, provided,
however, that commencing on January 1, 2012 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company or the
Executive shall have given notice not to extend this Agreement or a Change in
Control shall have occurred prior to such January 1; provided, however, if a
Change in Control shall have occurred during the term of this Agreement, this
Agreement shall continue in effect

 
 
 

--------------------------------------------------------------------------------

 

for a period of not less than thirty-six (36) months beyond the month in which
such Change in Control occurred.
 
3.           Company's Covenants Summarized.  In order to induce the Executive
to remain in the employ of the Company and in consideration of the Executive's
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the "Severance Payments"
described in Section 6.01 hereof and the other payments and benefits described
herein in the event the Executive's employment with the Company is terminated
following a Change in Control and during the term of this Agreement.  Except as
provided by the second sentence of Section 6.01 hereof or the last sentence of
Section 9.01 hereof, no amount or benefit shall be payable under this Agreement
unless there shall have been a termination of the Executive's employment with
the Company following a Change in Control.  This Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
 
4.           The Executive's Covenants.  The Executive agrees that, subject to
the terms and conditions of this Agreement, in the event of a Potential Change
in Control during the term of this Agreement, the Executive will remain in the
employ of the Company until the earliest of (i) a date which is six (6) months
after the date of such Potential Change of Control, (ii) the date of a Change in
Control, (iii) the date of termination by the Executive of the Executive's
employment for Good Reason, by reason of death, Disability or Retirement, or
(iv) the termination by the Company of the Executive's employment for any other
reason.
 
5.           Compensation Other Than Severance Payments.
 
5.01           Following a Change in Control and during the term of this
Agreement, during any period that the Executive fails to perform the Executive's
full-time duties with the Company as a result of incapacity due to physical or
mental illness, the Company shall pay the Executive's full salary to the
Executive at the rate in effect at the commencement of any such period, together
with all compensation and benefits payable to the Executive under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Company during such period, until the Executive's employment is terminated by
the Company for Disability.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.02           If the Executive's employment shall be terminated for any reason
following a Change in Control and during the term of this Agreement, the Company
shall pay the Executive's full salary to the Executive through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of any compensation or benefit
plan, program or arrangement maintained by the Company during such period.
 
5.03           If the Executive's employment shall be terminated for any reason
following a Change in Control and during the term of this Agreement, the Company
shall pay the Executive's normal post-termination compensation and benefits to
the Executive as such payments become due.  Such post-termination compensation
and benefits shall be determined under, and paid in accordance with, the
Company's retirement, insurance and other compensation or benefit plans,
programs and arrangements.
 
6.           Severance Payments.
 
6.01           Subject to Section 6.02 hereof, the Company shall pay the
Executive the payments described in this Section 6.01 (the "Severance Payments")
upon the termination of the Executive's employment following a Change in Control
and during the term of this Agreement, in addition to the payments and benefits
described in Section 5 hereof, unless such termination is (i) by the Company for
Cause, (ii) by reason of death, Disability or Retirement, or (iii) by the
Executive without Good Reason.  For purposes of the immediately preceding
sentence, if a termination of the Executive's employment occurs prior to a
Change in Control, but following a Potential Change in Control in which a Person
has entered into an agreement with the Company the consummation of which will
constitute a Change in Control, such termination shall be deemed to have
followed a Change in Control and to have been (i) by the Company without Cause,
if the Executive's employment is terminated without Cause at the direction of
such Person, or (ii) by the Executive with Good Reason, if the Executive
terminates his employment with Good Reason and the act (or failure to act) which
constitutes Good Reason occurs following such Potential Change in Control and at
the direction of such Person.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(A)             In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to the sum of (i) the
higher of (x) two (2) times the Executive's annual base salary in effect
immediately prior to the occurrence of the event or circumstance upon which the
Notice of Termination is based or (y) two (2) times the average of Executive's
annual base salary for the three (3) years immediately prior to the occurrence
of the event or circumstance upon which the Notice of Termination is based, and
(ii) the higher of (x) two (2) times the amount paid to the Executive as an
annual discretionary bonus in the year preceding the year in which the Date of
Termination occurs or (y) two (2) times the average amount so paid in the three
(3) years preceding that in which the Date of Termination occurs, and (iii) the
higher of (x) two (2) times the amount paid to the Executive as non-equity
incentive plan compensation in the year preceding the year in which the Date of
Termination occurs or (y) two (2) times the average amount so paid in the three
(3) years preceding that in which the Date of Termination occurs.
 
(B)             The Company shall pay to the Executive a lump sum amount, in
cash, equal to the sum of (i) any annual discretionary bonus which has been
allocated or awarded to the Executive for a completed fiscal year preceding the
Date of Termination but has not yet been paid (pursuant to Section 5.02 hereof
or otherwise), (ii) any non-equity incentive plan compensation which has been
allocated or awarded to the Executive for a completed fiscal year preceding the
Date of Termination but has not yet been paid (pursuant to Section 5.02 hereof
or otherwise), (iii) a pro rata portion of an annual discretionary bonus for the
fiscal year in which the Date of Termination occurs, determined by multiplying
the Executive's annual discretionary bonus awarded or paid for the most recently
completed fiscal year by a fraction, the numerator of which shall be the number
of full days the Executive was employed by the Company during the fiscal year in
which the Executive's Date of Termination occurred and the denominator of which
shall be three hundred and sixty-five (365) days (“pro rata portion”), and (iv)
a pro rata portion of any non-equity incentive plan compensation earned for the
fiscal year in which the Date of Termination occurs, based upon the higher
of:  the last 3 year average actual annual earnings for non-equity incentive
plan compensation or the current year projected earnings for non-equity
incentive plan compensation using annualized actual results and performance
through the most recently available period end or 25% of the current year
targeted earnings for non-equity incentive plan;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(C)             The Company shall repurchase all Equity Awards held by Executive
(which Equity Awards shall be cancelled upon the making of the payment referred
to below) by the payment of a lump sum amount, in cash, equal to the product of
 
 
(i)
the excess of the higher of (x) the Current Market Value of the Company Shares
(as hereinafter defined) or (y) the highest per share price for Company Shares
actually paid within six (6) months preceding or after any Change in Control
(whether by the person or group obtaining such control or by the Company), over
the per share exercise price, if applicable of each such Equity Award held by
the Executive, times
 

 
(ii)
the total number of Company Shares covered by each such Equity Award with each
Equity Award being deemed fully vested.
 

 
As used in this subparagraph, the term "Current Market Value" shall mean the
Closing Price of such shares on the date of the Executive's termination, or if
no shares were traded or bid or ask quotations were published on such date, then
on the next preceding date on which such sales transactions or quotations were
actually made.  The term "Closing Price" shall mean:
 
(1)                 if the Company Shares are listed on a national securities
exchange, the NASDAQ National Market, or authorized for trading in any other
market or quotation system in which last sale transactions are reported on a
contemporary basis, the last reported sales price, regular way, of such security
on such exchange or in such quotation system for such day; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
(2)                 if the Company Shares are not listed, or authorized for
trading in the markets described in (1) above, the last bid quotation in the
over-the-counter market on such trading day as reported by the National
Association of Securities Dealers, Inc. through NASDAQ, its automated system for
reporting quotations, or its successor or such other generally accepted source
of publicly reported bid quotations as the Company's Board of Directors may
reasonably designate; or
 
(3)                 if the Company Shares are not traded in the organized
securities markets, the fair market value of the Company Shares as determined by
the Board of Directors of the Company in good faith.
 
(D)  The Company shall reimburse the Executive in accordance with Section 11 for
the full cost of life, disability, accident and health insurance coverage
purchased by Executive provided that such coverage is substantially similar to
the coverage which the Executive is receiving immediately prior to the Notice of
Termination (without giving effect to any reduction in such benefits subsequent
to a Change in Control which reduction constitutes Good Reason) during the
period beginning on his Separation from Service and ending on the earlier of the
last day of the twenty four (24) month period that begins on the Separation from
Service or the first date that comparable benefits are actually received by or
made available to the Executive without cost (any such benefits actually
received by the Executive shall be reported to the Company by the
Executive).  If the reimbursement benefits provided to the Executive under this
Section 6.01(D) shall result in a decrease, pursuant to Section 6.02, in the
Severance Payments and these Section 6.01(D) reimbursements are thereafter
reduced pursuant to the immediately preceding sentence because of the receipt of
comparable benefits, the Company shall pay to the Executive on the second
anniversary of his Separation from Service the lesser of (a) the amount of the
decrease made in the Severance Payments pursuant to Section 6.02, or (b) the
maximum amount which can be paid to the Executive without being, or causing any
other payment to be, nondeductible by reason of section 280G of the Code.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.02           Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive in
connection with and contingent on a Change in Control or the termination of the
Executive's employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any Person whose actions
result in a Change in Control or any Person affiliated with the Company or such
Person) (all such payments and benefits, including the Severance Payments, being
hereinafter called "Total Payments") would not be deductible (in whole or part),
by the Company, an affiliate or Person making such payment or providing such
benefit, as a result of section 280G of the Code, then, to the extent necessary
to make the remaining portion of the Total Payments deductible (and after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement), (A) the cash
Severance Payments and/or other cash payments provided for hereunder, in each
case, to the extent still unpaid, shall first be reduced (if necessary, to
zero), and (B) all other noncash Severance Payments and/or other non-cash
benefits provided for hereunder, in each case, to the extent still unfurnished,
shall next be reduced (if necessary, to zero), and (C) the Executive shall have
no right to receive hereunder, and neither the Company, any Person whose actions
result in a Change in Control or any Person affiliated with the Company or such
Person shall be obligated to make, pay or furnish to the Executive hereunder any
payment or benefit in excess of those payments or benefits provided hereunder as
reduced, if applicable, pursuant to clause (A) or clause (B) above.  For
purposes of this limitation (i) no portion of the Total Payments the receipt or
enjoyment of which the Executive shall have effectively waived in writing prior
to the Date of Termination shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which in the opinion of tax counsel
selected by the Company's independent auditors and reasonably acceptable to the
Executive does not constitute a "parachute payment" within the meaning of
section 280G(b)(2) of the Code, including by reason of section 280G(b)(4)(A) of
the Code, (iii) the Severance Payments shall be reduced only to the extent
necessary so that the Total Payments (other than those referred to in clauses
(i) or (ii)) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4)(B) of the Code or are
otherwise not subject to disallowance as deductions, in the opinion of the tax
counsel referred to in clause (ii); and (iv) the value of any non-cash benefit
or any deferred payment or benefit included in the Total Payments shall be
determined by the Company's independent auditors in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.
 
 
 
 

--------------------------------------------------------------------------------

 
 
If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding that, notwithstanding the good faith of the Executive
and the Company in applying the terms of this Section 6.02, the aggregate
"parachute payments" paid to or for the Executive's benefit are in an amount
that would result in any portion of such "parachute payments" not being
deductible by reason of section 280G of the Code, then the Executive shall have
an obligation to pay the Company upon demand an amount equal to the sum of (i)
the excess of the aggregate "parachute payments" paid to or for the Executive's
benefit over the aggregate "parachute payments" that could have been paid to or
for the Executive's benefit without any portion of such "parachute payments" not
being deductible by reason of section 280G of the Code; and (ii) interest on the
amount set forth in clause (i) of this sentence at the rate provided in section
1274(b)(2)(B) of the Code from the date of the Executive's receipt of such
excess until the date of such payment.
 
6.03           The payments and other items provided for in Section 6.01 (other
than Section 6.01(D)) hereof shall be made not later than the fifteenth (15th)
day following the Executive’s Separation from Service unless a delay is required
under Section 11(C), provided, however, that if the amounts of such payments,
and the limitation on such payments set forth in Section 6.02 hereof, cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined but in no event later than the thirtieth (30th) day after the
Executive’s Separation from Service unless a delay is required under Section
11(C).  The Executive shall have no right to designate the time of such
remainder payment.  In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Executive, payable on the fifth (5th)
business day after demand by the Company (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code).  At the time that payments are
made under this Section, the Company shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Company has received from outside counsel, auditors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).  Reimbursements under Section 6.01(D) shall be made
in accordance with Section 11(D) unless a delay is required under Section 11(C).
 
 

--------------------------------------------------------------------------------

 
 
6.04           Executive shall be provided with reasonable outplacement services
for up to one year following the Executive’s Separation from Service by a
service provider of the Company’s choice.
 
6.05           During the twenty-four (24) month period following the
Executive’s Separation from Service, the Company also shall reimburse the
Executive for all legal and accounting fees and expenses incurred by the
Executive as a result of a termination which entitles the Executive to the
Severance Payments (including all such fees and expenses, if any, incurred in
disputing any such termination or in seeking in good faith to obtain or enforce
any benefit or right provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided hereunder).  Such payments
shall be made within fifteen (15) business days after delivery of the
Executive's written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require but no later than
the date required under Section 11(D) unless a delay is required under Section
11(C).
 
 
 

--------------------------------------------------------------------------------

 
7.         Termination Procedures and Compensation During Dispute.
 
7.01           Notice of Termination.  After a Change in Control and during the
term of this Agreement, any purported termination of the Executive's employment
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
Section 10 hereof.  For purposes of this Agreement, a "Notice of Termination"
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.  Further, a Notice of Termination
for Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board which was called and held for the purpose
of considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause herein, and specifying the particulars thereof in detail.
 
7.02           Date of Termination.  "Date of Termination", with respect to any
purported termination of the Executive's employment after a Change in Control or
prior to a Change in Control, but following a Potential Change in Control in
which a Person has entered into an agreement with the Company the consummation
of which will constitute a Change in Control and during the term of this
Agreement, shall mean (i) if the Executive's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive's duties during such thirty (30) day period), and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).
 
7.03           Dispute Concerning Termination.  If within fifteen (15) days
after any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 7.03), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice pursues the
resolution in such dispute with reasonable diligence.
 
7.04           Compensation During Dispute.  If a purported termination occurs
following a Change in Control and during the term of this Agreement, and such
termination is disputed in accordance with Section 7.03 hereof, the Company
shall continue to employ the Executive and pay him the full compensation  in
effect when the notice giving rise to the dispute was given and shall continue
the Executive as a participant in all compensation, benefit and insurance plans
in which the Executive was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved in accordance with
Section 7.03 hereof.  Amounts paid under this Section 7.04 are in addition to
all other amounts due under this Agreement (other than those due under Section
5.02 hereof) and shall not be offset against or reduce any other amounts due
under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
8.         No Mitigation.  The Company agrees that, if the Executive's
employment by the Company is terminated during the term of this Agreement, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 6
or Section 7.04.  Further, the amount of any payment or benefit provided for in
Section 6 (other than Section 6.01(D)) or Section 7.04 shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
9.         Successors; Binding Agreement.
 
9.01           In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason after a Change in Control, except that, for purposes of implementing the
foregoing, the date of the Change in Control shall be used instead of the
Executive’s Separation from Service if such Change in Control is a “change in
the ownership or effective control of a corporation or a change in the ownership
of a substantial portion of the assets of a corporation” as described in
Treasury Regulation § 1.409A-3(i)(5) (a “Section 409A Change in Control”);
however, if such Change in Control is not a Section 409A Change in Control,
payment will be made at the times specified in this Agreement following
Executive’s Separation from Service.
 
9.02           This Agreement shall inure to the benefit of and be enforceable
by the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.
 
 
 

--------------------------------------------------------------------------------

 
10.         Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:


To the Company:                Haverty Furniture Companies, Inc.
780 Johnson Ferry Rd., Suite 800
Atlanta, Georgia 30342
Attention:  President


To the Executive:               Officers’ Name
Street
City, State, Zip Code


11.         Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Georgia.  All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.  The obligations of
the Company and the Executive under Sections 6 and 7 shall survive the
expiration of the term of this Agreement.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.  To the extent that the right to any payment or benefit under this
Agreement provides for deferred compensation within the meaning of Section 409A
of the Code, the following provisions shall apply:
 
 
 

--------------------------------------------------------------------------------

 
(A)         This Agreement shall be construed in a manner consistent with the
applicable requirements of section 409A of the Code, and the Board, in its sole
discretion and without the consent of any Executive, may amend the provisions of
this Agreement if and to the extent that the Board determines that such
amendment is necessary or appropriate to comply with the applicable requirements
of section 409A of the Code.
 
(B)         Each payment made under Section 6 and Section 9.01 of this Agreement
is designated as a "separate payment" within the meaning of Section 409A.
 
(C)         If at the time of the Executive’s Separation from Service, the
Executive is a "specified employee", as determined in accordance with the
requirements of Section 409A(a)(2)(B)(i) of the Code (and any applicable binding
guidance thereunder) and the deferral of the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such Separation
from Service is necessary to comply with Section 409A (after giving effect to
all relevant exceptions), then the Company shall defer the commencement of any
such payments or benefits (without any reduction in such payments or benefits
ultimately paid or provided) and accumulate such amounts with interest at the
same rate of interest as would be credited to a cash balance under the
Director’s Deferred Compensation Plan of Haverty Furniture Companies, Inc. for
the same period until the first day of the seventh month following the
Executive’s Separation from Service (or, if earlier, the date of the Executive's
death) at which time the accumulated amounts with interest shall be paid.
 
 
 

--------------------------------------------------------------------------------

 
(D)         Any reimbursements called for under Sections 6.01(D), Section 6.05
and Section 9.01 of this Agreement shall be made in any event no later than the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred or if the reimbursement is made for expenses due to a tax
audit or litigation addressing the existence or amount of a tax liability, by
the end of the Executive’s taxable year following the Executive’s taxable year
in which the taxes that are the subject of the audit or litigation are remitted
to the taxing authority, or where as a result of such audit or litigation no
taxes are remitted, the end of the Executive’s taxable year following the
Executive’s taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation; the
reimbursements paid by the Company during any taxable year of the Executive will
not affect the reimbursements paid by the Company in another taxable year; and
the right to reimbursement is not subject to liquidation or exchange for another
benefit.
 
12.         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
13.         Settlement of Disputes; Arbitration.  All claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Board and shall be in writing.  Any denial by the Board of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Atlanta, Georgia in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator's award
in any court having jurisdiction; provided, however, that the Executive shall be
entitled to seek specific performance of the Executive's right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
14.         Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:
 
 
 

--------------------------------------------------------------------------------

 
(A)  "Beneficial Owner" shall have the meaning defined in Rule 13d-3 under the
Exchange Act.
 
(B)  "Board" shall mean the Board of Directors of the Company.
 
(C)  "Cause" for termination by the Company of the Executive's employment, after
any Change in Control (or after any Potential Change in Control under the
circumstances described in the second sentence of Section 6.01 hereof), shall
mean (i) the willful and continued failure by the Executive for a period of
ninety (90) days to substantially perform the Executive's duties with the
Company (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness or any such actual or anticipated failure
after the issuance of a Notice of Termination for Good Reason by the Executive
pursuant to Section 7.01) after a written demand for substantial performance is
delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive's duties, or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise.  For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company.
 
(D)  A "Change in Control" shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:
 
         
           (I)    any Persons other than Rawson Haverty, Mrs. Betty Haverty
Smith, and Frank S. McGaughey, Jr., their spouses, lineal descendants, heirs,
administrators or representatives or any Person controlled (directly or
indirectly) by any of them is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates, as such term is defined in the rules and regulations
of the Securities and Exchange Commission) that together with equity securities
held by such Persons represent more than 50% of the combined voting power of the
Company's then outstanding securities; or
 
 
 

--------------------------------------------------------------------------------

 
(II)   any Persons, other than Rawson Haverty, Mrs. Betty Haverty Smith, and
Frank S. McGaughey, Jr., their spouses, lineal descendants, heirs,
administrators or representatives or any Person controlled (directly or
indirectly) by any of them acquire (or have acquired during the 12-month period
ending on the date of the most recent acquisition by such Persons) ownership of
equity securities of the Company possessing 30% or more of the total voting
power of the equity securities of the Company;
 
(III)  during any period of one year (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in clause (I), (II) or (IV) of this paragraph) whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or
 
    (IV)   the shareholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all the Company's assets.
 



(E)  "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
 
 

--------------------------------------------------------------------------------

 
(F)  "Company" shall mean the Haverty Furniture Companies, Inc. and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise (except in determining, under
Section 15(E) hereof, whether or not any Change in Control of the Company has
occurred in connection with such succession).
 
(G)  "Company Shares" shall mean shares of common stock of the Company or any
equity securities into which such shares have been converted.
 
(H)  "Date of Termination" shall have the meaning stated in Section 7.02 hereof.
 
(I)  "Disability" shall be deemed the reason for the termination by the Company
of the Executive's employment, if, the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
 
(J)  “Equity Awards" shall mean options, restricted stock grants, stock
appreciation rights and other equity awards for Company Shares granted to the
Executive under the Company's stock option and long-term incentive plans.
 
(K)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.
 
(L) "Executive" shall mean the individual named in the first paragraph of this
Agreement.
 
(M)  "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, or after any Potential Change in Control
under the circumstances described in the second sentence of Section 6.01 hereof
(treating all references in paragraphs (I) through (VII) below to a "Change in
Control" as references to a "Potential Change in Control"), of any one of the
following acts by the Company, or failures by the Company to act:
 
 
 

--------------------------------------------------------------------------------

 
          (I)  the assignment to the Executive of any duties inconsistent with
the Executive's status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the Change in Control;
 
          (II)  a reduction by the Company in the Executive's annual base salary
as in effect on the date hereof or as the same may be increased from time to
time;
 
          (III) the relocation of the Company's principal executive offices to a
location outside a ten (10) mile radius from the city limits of Atlanta, Georgia
(or, if different, a ten (10) mile radius from the city limits in which such
offices are located immediately prior to the Change in Control) or the Company's
requiring the Executive to be based anywhere other than the metropolitan area in
which the Executive is based immediately prior to the Change in Control except
for required travel on the Company's business to an extent substantially
consistent with the Executive's present business travel obligations;
 
 
 

--------------------------------------------------------------------------------

 
          (IV) any other action or inaction that constitutes a material breach
by the Company of the Agreement.
 
The Executive shall provide notice to the Company of the existence of Good
Reason described in this section within a period not to exceed ninety (90) days
of the initial existence of the condition, upon the notice of which the Company
must be provided a period of at least thirty (30) days during which it may
remedy the condition and not be required to pay the amount.











(N)  "Notice of Termination" shall have the meaning stated in Section 7.01
hereof.
 
(O)  "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof; however, a Person
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
(P)  "Potential Change in Control" shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied;
 
 
(I)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;
 

 
(II)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;
 

 
(III)
any Persons other than Rawson Haverty, Mrs. Betty Haverty Smith, and Frank
McGaughey, Jr., their spouses, lineal descendants, heirs, administrators or
representatives or any Person controlled (directly or indirectly) by any of them
who is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company's then outstanding securities, increases such Person's beneficial
ownership of such securities by 5% or more over the percentage so owned by such
Person on the date hereof; or
 

 
(IV)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
 

(Q)           "Retirement" shall be deemed the reason for the termination by the
Company or the Executive of the Executive's employment if such employment is
terminated in accordance with the Company's retirement policy, not including
early retirement, generally applicable to its salaried employees, as in effect
immediately prior to the Change in Control, or in accordance with any retirement
arrangement established with the Executive's consent with respect to the
Executive.
 
(R)           "Separation from Service” shall mean a “separation from service”
within the meaning of Section 409A of the Code and the applicable binding
guidance thereunder.
 
(S)           “Severance Payments" shall mean those payments described in
Section 6.01 hereof.
 
(T)           "Shares" shall mean shares of the common stock of the Company.
 
(U)           "Total Payments" shall mean those payments described in Section
6.02 hereof.
 

 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals all as of
the day and year first above written.


HAVERTY FURNITURE COMPANIES, INC.




By:                                                                              
Name:   
Title:             President and Chief Executive Officer






EXECUTIVE


 
xxxxxxxxxxxxxxxxxxx
